      Case 1:18-cv-03994-ALC-KHP Document 64 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                                          11/19/2020
SOUTHERN DISTRICT OF NEW YORK

TYRONE H. MASSEY,
                                                          18-CV-3994 (ALC) (KHP)
            Plaintiff,
                                                          ORDER RESCHEDULING
-against-                                                TELEPHONE CONFERENCE

CAPTAIN MORGAN, Shield # 279,

            Defendant.


KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       A Status Conference in this matter is hereby scheduled for Monday, December 21, 2020

at 1:00 p.m.

       It is hereby ORDERED that the Warden or other official in charge of the Manhattan

Detention Complex produce Plaintiff Tyrone H. Massey, B&C #95200522/NYSID #01083103M,

on December 21, 2020, no later than 1:00 p.m., to a suitable location within the Manhattan

Detention Complex that is equipped with a telephone, for the purpose of participating by

telephone in a conference with the Court and Defendant’s counsel. If the scheduled time and

date presents a hardship, the Warden or the Warden’s designee should promptly inform

chambers by calling Courtroom Deputy Chris Aiello at (212) 805-0234.

       Defendant’s counsel must: (1) send this Order to the Warden immediately; (2) contact

the Manhattan Detention Complex to arrange the call and determine the telephone number at

which Plaintiff will be reachable at the above time and date; and (3) Counsel for Defendant is

directed to telephone chambers at Judge Parker’s AT&T Conference Line with the Plaintiff on

the line, at the time and date of the conference. Please dial (866) 434-5269, Access Code:
      Case 1:18-cv-03994-ALC-KHP Document 64 Filed 11/19/20 Page 2 of 2




4858267.

       The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se

Plaintiff at following address:

Tyrone Massey
B&C # 895200522 / NYSID #01083103M
Manhattan Detention Complex
125 White Street
New York, NY 100013


SO ORDERED.


Dated: New York, New York
       November 19, 2020                    ________________________________
                                            KATHARINE H. PARKER
                                            United States Magistrate Judge




                                               2
